     Case 2:21-mj-30105-DUTY ECF No. 1, PageID.1 Filed 03/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff

v.                                                Case No. 21-30105
                                                  Originating No. 3:19-cr-187


MARLA M. WILLIAMS,

                Defendant.
_____________________________________/

                            GOVERNMENT’S PETITION
                        FOR TRANSFER OF DEFENDANT TO
                     ANOTHER DISTRICT AND SUPPORTING BRIEF


          Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

MARLA M. WILLIAMS, to answer to charges pending in another federal district, and

states:

          1. On March 4, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Eastern District of

Tennessee based on a Superseding Indictment. Defendant is charged in that

district with violation 21 U.S.C. §§846, 841(a)(1), 841(b)(1)(A), and 841(b)(1)(C)—

Conspiracy to Distribute and Possess with Intent to Distribute 400 grams or more

of a mixture containing Fentanyl, one kilogram or more of a mixture containing

heroin, and a quantity of a mixture containing acetyl Fentanyl.
    Case 2:21-mj-30105-DUTY ECF No. 1, PageID.2 Filed 03/04/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Andrew Yahkind ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                ayahkind@usa.doj.gov
                                                (313) 226-9565


Dated: March 4, 2021
